Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 1 of 9 PageID# 5885


                                                                                    FILED
                       IN THE UNITED STATES DISTRICT COUI
                       FOR THE EASTERN DISTRICT OF VIRGIN                        JUL 2 7 2021
                                         Norfolk Division
                                                                           CLERK, U.S. DISTRICT COURT
 ABDI RAZAQ ABSHIR OSMAN.,                                                        NORFOLK, VA


                       Petitioner,
 V,                                                                 Criminal No. 2:10-cr-57-5


 UNITED STATES OF AMERICA,

                       Respondent.

                            MEMORANDUM OPINION & ORDER


        Before the Court is Abdi Razaq Abshir Osman's ("Petitioner") motion through counsel

 requesting compassionate release pursuant to 18 U.S.C. § 3582(c). ECF No. 559. The Government

 opposed the motion and Petitioner did not reply. ECF No. 597. This matter is now ripe for judicial

 determination. For the reasons below, Petitioner's motion is DENIED.

                            I. FACTUAL AND PROCEDURAL HISTORY


        On August 8, 2012, Petitioner and his co-defendants were named in ten-count Second

 Superseding Indictment charging Petitioner with multiple crimes. ECF No. 140. On February 27,

 2013, Petitioner was convicted by jury of the following:

        • Count 1: Conspiracy to Commit Hostage Taking, in violation of 18 U.S.C. § 1203(a);
        • Count 2: Conspiracy to Commit Kidnapping, in violation of 18 U.S.C. § 1201(c);
        • Count 3: Conspiracy to Perform Act of Violence Against Persons on a Vessel, in
             violation of 18 U.S.C. § 2291(a)(9);
        •    Count 4: Conspiracy Involving a Firearm and a Crime of Violence, in violation of §
             924(0);
        •    Count 5: Piracy under the Law of Nations, in violation of 18 U.S.C. § 1651;
        •    Count 6: Attack to Plunder a Vessel, in violation of 18 U.S.C. § 1659;
        •    Count 7: Assault with a Dangerous Weapon on Federal Officers and Employees, in
             violation of 18 U.S.C. § 111(a)(1),(b);
        •    Count 8: Act of Violence against Persons on a Vessel, in violation of 18 U.S.C. §
             2291(a)(6);
        •    Counts 9 and 10: Use or Possession of a Firearm During a Crime of Violence, in
             violation of 18 U.S.C. § 924(c)(1)(A).
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 2 of 9 PageID# 5886



 ECF No. 210. On January 24, 2020, Petitioner pled guilty to Count One of the Superseding

 Indictment. ECF Nos. 25, 26, 27. According to his Presentencing Report ("PSR"), between

 February to April 2010, Petitioner and his co-defendants conspired to board a merchant vessel to

 steal valuable contents. ECF No. 561 at If 16. On April 10,2010, Petitioner and his co-defendants

 mistook the United States Ship Ashland to be a merchant vessel. The men then steered their boat

 to chase the USS Ashland and, as they came alongside the USS Ashland, one or more of the men

 took up one or more firearms and began firing at the USS Ashland and the persons on board. Id.

 In his PSR,Petitioner reported that he suffers from headaches and kidney problems. Id. ]flf 45-46.

 Petitioner also reported that on April 10,2010,he was injured when the skiffhe was aboard, during

 the instant offense, caught afire, causing bums to his hands, leg and face. Id. Petitioner was

 assessed a total offense level of 32, a criminal history category I, and a recommended guideline

 provision of Life imprisonment, plus 60 months and a Life term consecutive. Id. at Iff 62-64. On

 May 16, 2014, the Court imposed a total of 360 months imprisonment, followed by 5 years

 supervised release. ECF Nos. 268,276.

        On May 21,2014,the Government filed an appeal with the United States Court ofAppeals

 for the Fourth Circuit ("Fourth Circuit"). ECF No. 291. On August 13, 2015, the Fourth Circuit

 reversed the Eighth Amendment Order, vacated the defendants' sentences, and remanded for

 resentencing. ECF Nos. 342,343;see also United States v. Said,680 F.3d 374(4th Cir. 2012). On

 September 9, 2016, the U.S. Supreme Court denied Petitioner's Writ for Certiorari. ECF No. 348.

        On November 7, 2016, Court re-sentenced Petitioner to Life imprisonment, followed by

 120 months, consecutive. ECF Nos. 376, 384. Petitioner is currently incarcerated at McDowell

 FCI serving a Life sentence.

        On February 17, 2021, Petitioner filed his pro se motion for compassionate release. ECF
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 3 of 9 PageID# 5887



 No. 559. On April 8, 2021, Petitioner filed the motion through counsel. ECF No. 583. On April

 22,2021,the Government responded in opposition. ECF No. 597. Petitioner did not reply.

        Petitioner alleges that his imderlying health conditions place him at increased risk for

 serious illness should he contract COVID-19 and argues this warrants extraordinary and

 compelling reasons for his release. ECF Nos. 559, 583. Moreover, Petitioner alleges that his wife

 in Somalia died from COVID-19 and that his children no longer have a caretaker. Accordingly,

 Petitioner requests that the Court grant him compassionate release.

                                     11. LEGAL STANDARD


 A. The Exhaustion Requirement

        A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

 exhausted all administrative rights to appeal a failure ofthe Bureau of Prisons("BOP")to bring a

 motion on the defendant's behalf or the lapse of30 days from the receipt of such a request by the

 warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 a petitioner seeking compassionate release is generally required to exhaust his or her administrative

 remedies prior to bringing a motion before the district court. Id. However, the exhaustion

 requirement may be waived under the following circumstances: (1) the relief sought would be

 futile upon exhaustion;(2) exhaustion via the agency review process would result in inadequate

 relief; or (3) pursuit of agency review would subject the petitioner to imdue prejudice. United

 States V. Zukerman,2020 WL 1659880, at "'3 (S.D.N.Y. Apr. 3,2020)citing Washington v. Barr,

 925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

 health consequences for petitioners vulnerable to infection, implicates all three exceptions

 justifying the waiver ofthe exhaustion requirement. Miller v. United States, 2020 WL 1814084, at

 *2 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y.
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 4 of 9 PageID# 5888



 April 3, 2020); United States v. Perez, 2020 WL 1456422, at *3^(S.D.N.Y. Apr. 1, 2020).

 B. The Compassionate Release Standard

         As amended by the FIRST STEP Act, a court may modify a term ofimprisonment on the

 motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

 "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

 "Extraordinary and compelling reasons" was previously defined by the United States Sentencing

 Commission ("Sentencing Commission") in U.S.S.G. § 1B1.13, Application Note 1. Before the

 passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

 modified due to the petitioner's medical condition, age, or family circumstances and further

 defined the limits under which a sentence reduction may be given imder those justifications.

 U.S.S.G. § 1B1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

 provision" that allowed for a sentence modification upon a showing of "extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions(A)

 through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

 severely restricted because it required approval from the BOP before an individual could petition

 the district court for relief. Id.

         However, U.S.S.G. § IB 1.13 is now outdated following the passage of the FIRST STEP

 Act, which allows individuals to petition the district court directly without clearance from the BOP.

 As such, U.S.S.G. § 1B1.13 is merely advisory and does not bind the Court's application of §

 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); see

 also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may

 independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

 compassionate release ... [but § IB 1.13's policy statement] remain[s] as helpM guidance to
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 5 of 9 PageID# 5889



 courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) ("[T]he
 Commission's existing policy statement provides helpful guidance on the factors that support

 compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation

 standing alone does not provide sufficient groxmds to warrant a sentence modification. 28 U.S.C.

 § 994(t). In sum, the Court may consider a combination of factors, including but not limited to

 those listed in U.S.S.G. § IB 1.13, in evaluating a petitioner's request for a sentence modification

 under 18 U.S.C. § 3582(c)(l)(A)(i).

                                        III. DISCUSSION

 A. The Exhaustion Requirement

        The Court finds that Petitioner did exhaust his administrative remedies prior to bringing

 his motion. On March 4, 2021, Petitioner filed a formal request with the Warden at McDowell

 FCI. ECF No. 597 at Exhibit 1. The Warden never responded to Petitioner's request. Petitioner

 then filed a motion before the Court. Thus, more than 30 days passed since Petitioner filed his

 request.

 B. Petitioner's Compassionate Release Request

        The Court now turns to whether Petitioner has set forth extraordinary and compelling

 reasons to modify his sentence because of the grave risk COVID-19 poses to individuals with

 underlying health conditions. During the COVID-19 pandemic, federal courts around the country

 have found that compassionate release is justified vmder the circumstances. Zukerman, 2020 WL

 1659880, at *4 citing Perez,2020 WL 1546422, at *4; United States v. Calvin,2020 WL 1613943,

 *4 (D. Conn. Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-l, 2020 WL

 1627331, at *7(E.D.Pa. Apr. 1,2020); United States v. Jepsen, No. 3:19-CV-00073(VLB),2020

 WL 1640232, at *5(D. Conn. Apr. 1,2020); Gonzalez, 2020 WL 1536155, at *3; United States v.
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 6 of 9 PageID# 5890



 Muniz, No. 4;09-CR-0199-1, 2020 WL 1540325, at *2(S.D. Tex. Mar. 30, 2020); United States

 V. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020).

 Unlike the above cases. Petitioner's compassionate release is notjustified imder the circumstances.

        First, Petitioner does not show a potential susceptibility to serious health risks fi-om

 COVID-19.Petitioner argues that his medical condition, notably his kidney stones and cysts, place

 him at increased risk of serious illness if he contracts COVID-19. ECF Nos. 583, 577. According

 to Petitioner's medical records, in December 2020, Petitioner was diagnosed with kidney stones

 and cysts and presented symptoms such as blood in his urine. See ECF No. 603 (Sealed). As a

 result, he received treatment for this condition, was sent to the emergency room in January 2021,

 and eventually was scheduled for surgery to remove the kidney stones. Id. Unlike other cases, the

 Court here does not need to speculate about the impact COVID-19 would have on Petitioner's

 health should he contract COVID-19 because Petitioner already did contract COVID-19. Notably,

 on November 25, 2020, Petitioner received a positive COVID-19 test result. Id. As a result,

 McDowell FCI followed protocol to isolate Petitioner in compliance with the CDC's guidelines.

 Critically, Petitioner did not report any COVID-19 symptoms such as fever,cough,fatigue, muscle

 or body aches, sore throat, lose oftaste or smell, nausea or vomiting, or diarrhea. Id. According to

 the Centers for Disease Control and Prevention, individuals with kidney disease, but not kidney

 stones, can be more likely to get severely ill if they contract COVID-19.'Here,Petitioner does not

 have kidney disease and does not have other imderlying conditions that place him at increase risk.

 Moreover, the CDC has found that the COVID-19 vaccine is "effective at preventing COVID-19




       'See Centers for Disease Control and Prevention,"COVID-19: People with Certain Medical Conditions,"
        CDC.gov, (Updated May 13, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
        precautions/people-with-medical-conditions.html
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 7 of 9 PageID# 5891



 as seen in clinical trial settings."^ Although individuals who are vaccinated may still contract

 COVID-19,they are significantly less likely to experience severe symptoms or be hospitalized as

 compared to imvaccinated individuals. Id. Here, on April 6, 2021, Petitioner was offered the

 opportunity to protect himself from the dangers of COVID-19, however he refused which

 rmdercuts his argument for extraordinary and compelling reasons for release. See United States v.

 Madison,No.2:17-cr-80,ECF No.88(E.D. Va. Mar. 19,2021)(internal quotation marks omitted);

 see also United States v. Siegel,2021 WL 962491,at *2(D. Md. Mar. 15,2021), appeal docketed.

 No.21-6426(4th Cir. Mar. 23,2021)(concluding that compassionate release was "not warranted"

 where the defendant had "refused to accept vaccination, a more direct means of protecting herself

 from COVID-19 than full release from prison").

        Petitioner also alleges that his family circumstances present extraordinary and compelling

 reasons that warrant his release. See ECF Nos. 577, 583 see also, U.S.S.G. § IB 1.13, cmt. n.l.

 Specifically,Petitioner argues that his wife died in Somalia because ofCOVID-19 and that his two

 minor children are "living with whomever from the tribe can feed them at the time." ECF Nos.

 559, 583. Accordingly, Petitioner request that the Court grant him release so that he may retum to

 Somalia to care for his children. Although the Court is sympathetic to Petitioner losing his wife.

 Petitioner has not provided any evidence that allow the Court to evaluate whether his family

 circiunstances merit extraordinary and compelling reasons for compassionate release. Particularly,

 Petitioner did not provide any evidence showing that his children are not receiving proper care.

 Therefore, Petitioner has not provided evidence showing that his family circumstances warrant a

 finding of extraordinary and compelling reasons for compassionate release.



        ^ See Centers for Disease Control and Prevention, "Ensuring COVID-19 Vaccines Work: Vaccine
        Effectiveness,"       CDC.gov,     available     at      https://www.cdc.gov/coronavirus/2019-
        ncov/vaccines/effectiveness.html
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 8 of 9 PageID# 5892



        Second, however, Petitioner does show a potential risk of contracting the disease at his

 prison facility. Critically, Petitioner already contracted COVID-19 in November 2020, and he

 remains unvaccinated. As ofJuly 12,2021,the BOP has reported a total of387 positive recovered

 cases (0 active) of COVID-19 for inmates and 46 recovered cases (3 current) for staff at FCI

 McDowell.^ Despite the BOP's protection measures, individuals housed in prisons remain

 particularly vulnerable to infection. See Muniz, 2020 WL 1540325, at *1; see also Esparza, 2020

 WL1696084, at *1 (noting that "[e]ven in the best run prisons, officials might find it difficult if

 not impossible to follow the CDC's guidelines for preventing the spread of the virus among

 inmates and staff: practicing fastidious hygiene and keeping a distance of at least six feet from

 others"). Therefore, the Court need not wait until an outbreak occurs at a specific prison facility to

 determine that a petitioner has a particularized risk ofcontracting the disease. See Zukerman,2020

 WL 1659880, at *6 citing Rodriguez, 2020 WL 1627331, at * 12 ("the Court did not intend for

 that sentence to include incurring a great and unforeseen risk ofsevere illness or death brought on

 by a global pandemic").

        Third, overall, the § 3553(a) factors do not weigh in favor of Petitioner's compassionate

 release. The seriousness of Petitioner's conduct for his underlying offense remain unchanged.

 According to his Presentencing Report ("PSR"),on April 10, 2010, Petitioner and his co-

 defendants came alongside the United States Ship (USS) Ashland, a United States Navy vessel

 owned by the United States ofAmerica, and one or more ofthe men took up one or more firearms,

 specifically including an AK-47, and began firing at the USS Ashland and the persons on board.

 ECF No. 561 at f 16. The purpose of firing at the USS Ashland was to cause the USS Ashland,

 which they believed to be a merchant vessel,to surrender to them,at which point they would board



        ^ See Federal Bureau ofPrisons,"COVID-19 Corona Virus," BOP.gov, https://www.bop.gov/coronavirus/

                                                    8
Case 2:10-cr-00057-RAJ-DEM Document 641 Filed 07/27/21 Page 9 of 9 PageID# 5893



the USS Ashland, seizing the ship, its crew, and its valuable contents. Id. Crew members on the

vessel retumed fire, shooting one ofthe defendants in the chest and striking the small skiff. Then,

Petitioner and his codefendants abandoned the skiff and were rescued by the crew of the Navy

vessel. Id. Prior to this offense. Petitioner did not have any criminal conduct on record. Id. at lf|f

35-40. In all. Petitioner was assessed a total offense level of 32, a criminal history category I. Id.

at Iflf 62-63. To date Petitioner has served over ten years of a Life sentence.

       While in prison. Petitioner has demonstrated some evidence ofrehabilitation. To his credit.

Petitioner has not received any disciplinary infractions and he has completed classes and is

completing his GED.ECF No. 583.

       Overall, the Court finds that the § 3553(a) factors do not weigh in Petitioner's favor and

his release would not promote the respect for law or provide adequate deterrence. Critically,

Petitioner did not show showing extraordinary or compelling reasons for release because of

COVID-19 or his family circumstances. Therefore, Petitioner does not qualify for compassionate

release.


                                           IV. CONCLUSION


       For the foregoing reasons.Petitioner has not shown an extraordinary and compelling reason

to grant compassionate release. Thus,Petitioner's Motion for compassionate release,ECF No.559,

is DENIED.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attomey,the United States Probation Office,the Federal Bureau ofPrisons, and the United States

Marshals Service.

       IT IS SO ORDERED.


Norfolk, Virginia
July^ ,2021                                                      STATES DI           T JUDGE
